Citation Nr: 0217720	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-08 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for post-operative 
meniscectomy of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1968 to 
November 1972 and from March 1981 to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The post-operative meniscectomy of the right knee with 
degenerative joint disease is manifested by limitation of 
flexion to 101 degrees, apparent weakness, and tenderness 
with subjective complaints and functional impairment 
caused by slight pain.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-operative medial meniscectomy of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 5003, 5010, 5259, 5260, 5261 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but 
not decided by VA as of that date, with the exception of 
the amendments relating to claims to reopen previously 
denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, 
the information and evidence needed is that which would 
demonstrate that entitlement to an increased evaluation 
for post-operative meniscectomy of the right knee, 
currently evaluated as 10 percent disabling was warranted.  
Such action was accomplished by means of statement of the 
case, the supplemental statements of the case from the RO 
to the veteran.  The Supplemental Statement of the Case 
furnished the veteran and his representative in July 2001 
sets forth the duty to assist requirements of the VCAA.  
In addition the July 2001 Supplemental Statement of the 
Case informed the veteran of the provisions of the VCAA as 
well as informing the veteran that he needed to identify 
relevant evidence and provide contact information.  He was 
also notified of the information needed through letters 
from VA seeking additional evidence.  He was advised that 
he was to furnish the names and addresses of all health 
care providers who have treated him for his right knee 
disorder and that the VA would obtain said records.  See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the July 2001 
Supplemental Statement of the Case and by the letters sent 
to the appellant.  The Board concludes that all pertinent 
evidence has been obtained, and that no further 
development of the case is warranted.  The Board finds 
that the VA has satisfied the requirements of the VCAA. 

Factual background

Service medical records show that the veteran sustained a 
football injury to the right knee as a teenager prior to 
service.  The right knee was reinjured during service and 
an arthroscopy revealed a tear approximately one-eighth of 
an inch in length in the mid-portion of the meniscus on 
the lateral border.  In December 197I he underwent a 
medial meniscectomy. 

The veteran underwent a VA examination in March 1974.  The 
pertinent diagnosis was post-operative medial meniscectomy 
of the right knee.  

In May 1974 the RO granted service connection for post-
operative residuals, medial meniscectomy of the right 
knee.  The RO determined that the right knee disorder pre-
existed and was aggravated during active duty.  The RO 
awarded a 10 percent evaluation for under Diagnostic Code 
5029.

The veteran underwent a partial meniscectomy in August 
1997 for internal derangement of the right knee.  He 
received private medical treatment during 2000 for right 
knee complaints.  An examination conducted in August 2000 
showed that the veteran stated that his right knee was 
hurting and buckling.  He was noted as still driving a 
truck but was having trouble making a full day of work.  
He had trouble getting in and out of his truck.  His knees 
had started to buckle at times.  He tried to take over-
the-counter anti-inflammatories and prescription drugs but 
nothing has really helped in the past.  

An examination of the right knee showed crepitation on 
flexion and extension.  Varus alignment of the limb was 
present clinically.  He lacked about 10 degrees of full 
extension.  There was no instability.  There was effusion.  
X-rays showed significant varus alignment to the, bone-on-
bone and spur formation.  The diagnosis was post 
arthropathy of the right knee.  The examiner indicated 
that a total knee replacement should be considered.  

The veteran underwent a VA examination in September 2000.  
The veteran stated that from 1968 to 1972 that he was in 
the Air Force.  His knee was injured in 1970 while playing 
football.  He was operated upon, and it was shown that his 
cartilage was bad.  In 1976 he had his knee operated on at 
the VA to repair his ligaments and cartilage.  His knee 
continued to bother him and he then had an arthroscopic 
surgery.  He stated that he was informed that both knees 
need to be replaced.  

The veteran complained of pain, weakness, stiffness, 
swelling, instability, giving way, fatigability, and lack 
of endurance.  He denied heat, redness, and locking.  He 
has flare-ups upon periods of over-use, quantified as 10 
percent.  He uses an old knee immobilizer on the right 
knee when it starts hurting.  There was no subluxation or 
constitutional arthritis.  He drove a truck for two hours 
a day.  Upon physical examination it was noted that motion 
stops when pain began.  The examiner noted that there was 
some objective evidence of painful motion.  There was no 
edema, effusion, or instability.  There looked to be 
weakness and tenderness.  There was no redness, heat, or 
abnormal movement.  It was noted that there was guarding 
of movement.  The veteran's gait was slightly unsteady.  
He does not use a cane or appliance.

The range of motion of the right knee was flexion to 101 
degrees, and extension of 0 degrees.  There were two 
surgical scars on the right knee, 14 centimeters (cm) and 
7 cm, which were on the medial aspect of the knees.  His 
stability was noted as good.  The diagnosis was post-
operative times three degenerative joint disease of the 
right knee with loss of function due to slight pain.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2002).  The 
Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2002).  Separate diagnostic codes 
identify the various disabilities.  If there is a question 
as to which of two evaluations should be applied, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2002).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant. 38 C.F.R. § 4.3 (2002).

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed 
in relation to its history. See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit 
rating under several diagnostic codes; however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2002).  The 
intent of the rating schedule is to recognize painful 
motion or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints involved should be 
tested for pain on both active and passive motion, in 
weight bearing and nonweight-bearing and, if possible, 
with range of the opposite of the opposite undamaged 
joint. 38 C.F.R. § 4.59.

The Board recognizes that the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. 38 C.F.R. §§ 4.40, 4.45 (2002).  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations. Id.

The RO has assigned a 10 percent rating for the veteran's 
right knee disability under Diagnostic Code 5029 based 
symptomatic removal of semilunar cartilage.  

Symptomatic removal of the semilunar cartilage warrants a 
10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5259.  This is the maximum scheduled rating evaluation for 
Diagnostic Code 5259.

Under 38 C.F.R. § 4.71a, Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Code 5003, 
degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or 
joints involved. Where the limitation of motion of the 
specific joint or joints involved is noncompensable, under 
the applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence 
of swelling, muscle spasm, or painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating 
for limitation to 30 degrees, a 10 percent rating for 
limitation to 45 degrees, and a noncompensable evaluation 
for limitation to 60 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating 
for limitation to 30 degrees, a 30 percent rating for 
limitation to 20 degrees, a 20 percent rating for 
limitation to 15 degrees, a 10 percent rating for 
limitation to 10 degrees, and a noncompensable evaluation 
for limitation to 0 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The normal range of motion of the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.

Knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe. 38 C.F.R. § 
4.71a, Diagnostic Code 5257.

In VAOPGCPREC 23-97, the VA General Counsel stated that 
when a knee disorder is rated under Diagnostic Code 5257 
and a veteran also has limitation of knee motion that at 
least meets the criteria for a zero percent evaluation 
under Diagnostic Code 5260 or 5261, separate evaluations 
may be assigned for arthritis with limitation of motion 
and for instability.

Diagnostic Code 5256 provides that a 30 percent evaluation 
will be assigned for favorable ankylosis of either knee. 
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between 0 degrees and 10 degrees. A 40 percent, requires 
that the knee be fixed in flexion at an angle between 10 
degrees and 20 degrees.

The veteran's statements describing the symptoms of his 
service connected right knee disorder are deemed competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

In this regard the Board notes that the recent VA 
examination showed no evidence of instability, 
subluxation, or ankylosis of the right knee.  Thus, 
Diagnostic Codes 5257 and 5256 do not apply to the 
veteran's current claim.

During the recent VA examination the veteran reported 
pain, weakness, stiffness, swelling, instability, giving 
way, fatigability, and lack of endurance.  The examination 
showed that there was some objective evidence of painful 
motion, guarding, apparent weakness, and tenderness.  
However, the evaluation showed no edema, effusion, or 
instability.  Also, the veteran denied locking and had no 
complaints referable to his scars.  Additionally there was 
no impairment in extension and no significant impairment 
in flexion of the right knee.  The Board has considered 
the Deluca case in conjunction with the veteran's 
complaints and his reported flare-ups on use.  However, as 
previously indicated to warrant a 10 percent rating for 
limitation of motion, flexion must be limited to 45 
degrees and for a 20 percent rating, flexion must be 
limited to 30 degrees.  The current flexion is to 101 
degrees.  Extension was normal.  Additionally, the VA 
examiner indicated that the functional impairment was the 
result of slight pain.  As such, the Board finds that the 
functional impairment due to pain is contemplated in the 
current 10 percent rating.

After reviewing the record it is the judgment of the Board 
that the preponderance of the evidence is against the 
veteran's claim.


ORDER


Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals, meniscectomy of the right knee 
is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

